DETAILED ACTION
The declaration and the amendment filed on 09/02/2022 has been entered and fully considered. Claims 1-11 are pending, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Journal American Society for Mass Spectrometry, 2012, IDS) (Chen) and as evidenced by PubChem (PubChem 1965).
Regarding claim 1, Chen teaches a glycan analysis method for analyzing a structure of glycan using mass spectrometry (abstract), the glycan analysis method comprising: 
a) a sample preparation step of preparing a sample by labeling glycan to be analyzed without reduction, using an acidic labeling agent (ABEE) having at least one site capable of stably presenting a negative charge in a molecule (negative ESI mass spectra) (Fig. 4a, page 1412, par 2); and 
b) an analysis execution step of subjecting the sample to MS/MS analysis in negative ion mode (Fig. 4a, page 1412, par 2), where a deprotonated ion of a labeled glycan is used as a precursor ion (Fig. 4a, page 1412, par 2); and
c) a detecting step of detecting a product ion of D ion or E ion which reflects a branched structure of the glycan from a result of the MS/MS analysis (Fig. 4a, page 1412, par 2); and 
d) an estimating step of estimating a structure of the glycan (Fig. 4a, page 1412, par 2).
According to PubChem, p-aminobenzoic acid ethyl ester (ABEE) has a pKa of 2.51 (3.2.10. Dissociation Constants). As a comparison, acidic acid has a pKa of 4.76. The lower pKa, the more acidic. Thus, ABEE is more acidic than acidic acid.
Regarding claim 2, Chen teaches that wherein the labeling agent (ABEE) has one site that stably presents a negative charge in a molecule (negative ESI mass spectra) (Fig. 4).
Regarding claim 3, Chen teaches that wherein the site that stably presents a negative charge in the labeling agent is a carboxy group (ABEE) (Fig. 4a, page 1412, par 2).
Regarding claim 4, Chen teaches that wherein the labeling agent (ABEE) has an amino group, a hydrazide group, an aminooxy group, or a corresponding basic functional group, and binds to a reducing terminal of the glycan (Fig. 4a, page 1412, par 2).
Regarding claim 5, Chen teaches that wherein the labeling agent (ABEE) reacts with an amino group of a glycosylamine structure in the glycan (Fig. 4a, page 1412, par 2).
Regarding claim 6-10, Chen teaches that wherein the analysis execution step executes MS/MS analysis using a deprotonated form of the glycan as a precursor ion (Fig. 4a, page 1412. par 2).
Regarding claim 11, Chen teaches that wherein the acidic labeling agent has only one site capable of stably presenting the negative charge in the molecule Fig. 4a, page 1412, par 2).

Response to Arguments
Applicant’s declaration and arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797